UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 18, 2014 Micropac Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 0-5109 75-1225149 (State or other jurisdiction (Commission File Number) (IRS employer of incorporation) Identification No.) 905 East Walnut Street, Garland, Texas Address of principal executive offices Zip Code Registrant’s telephone number, including area code:(972) 272-3571 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07: Submission of Matters to a Vote of Security Holders (a) The Company held its 2014 annual meeting of stockholders (the “Annual Meeting”) on March 13, 2014. (b)At the Annual Meeting, stockholders voted on the following three proposals (described in detail in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on February 13, 2014). The final results for each of the matters submitted to a vote of stockholders at the Annual Meeting are as follows: Proposal One: The five director nominees received the following votes: Nominee For Withheld Heinz-Werner Hempel Mark W. King Richard Hoesterey Eugene A. Robinson 100 Connie J. Wood All five nominees listed above were elected to serve for a term ending at the Company’s 2015 annual meeting of stockholders. Proposal Two: The “Say on Pay” non-binding advisory vote on the compensation of the named executive officers of the Company received the following votes: For Against Abstain The advisory proposal was approved. Proposal Three: The non-binding advisory vote on the frequency of the advisory vote on Say on Pay in future years received the following votes: Every Year Every Two Years Every Three Years Abstain The Company considered the outcome of this advisory vote and determined that the Company will hold an advisory vote every three years on the compensation of the named executive officers. Dated 03/18/2014 MICROPAC INDUSTRIES, INC. (Registrant) /s/ Mark King (Signature) Mark King Chief Executive Officer
